By the Court, Bronson, J.
That the justice was clearly wrong in his charge to the jury is not denied by the counsel; nor could it be. But it is said that the jury in a justice’s court are judges of the law as well as the fact. (McNeil v. Scoffield, 3 Johns. 456.) That is undoubtedly so where the whole matter is left to them by the. justice without instruction : but in that case, if they judge wrong upon a point of law, the error may be corrected on certiorari. But the justice may instruct the jury on questions of law, and if he errs, the judgment will be reversed.
We are referred to the Overseers of Rochester v. Lunt, (15 Wend. 565,) to prove that in a penal action a judgment will not be reversed because the verdict is against evidence. But that does not prove that the judgment can stand where the verdict resulted from an erroneous instruction to the jury on a question of law. Although the case is not in point to uphold this judgment, there are portions of it which may be read with great profit in other places besides Rochester.
Judgment reversed.